                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

KARLA K. ALLSBERRY, et al.,                   )
                                              )
              Plaintiffs,                     )
                                              )
v.                                            )      Case No. 4:19-cv-02366-SNLJ
                                              )
JUDGE PATRICK S. FLYNN,                       )
in his individual capacity, et al.,           )
                                              )
               Defendants.                    )

                             MEMORANDUM AND ORDER

       This matter comes before the Court on plaintiffs’ motion for leave to file their

second amended complaint, (ECF #49). That motion is GRANTED in accordance with

this Court’s analysis in Allsberry III, Case No. 4:19-cv-03167-SNLJ, ECF # 26.

Defendant Diane Doll is hereby added as a party to this action. However, this action will

remain STAYED until such time as the parties have litigated the “state-law questions”

this Court’s abstained from deciding in its prior Order, ECF #37; see also Doe v.

McCulloch, 835 F.3d 785, 789 (8th Cir. 2016).

       The parties shall report the status of their state-law action in six months from

the date of this Order. The reporting deadline is set for September 2, 2020.

       So ordered this _3rd__ day of March 2020.




                                                  STEPHEN N. LIMBAUGH, JR.
                                                  UNITED STATES DISTRICT JUDGE
